Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the term "intensively" in claim 8, line 3 is a relative term which renders the claim indefinite.  The term "intensively" is not defined by the claim, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanuki et al. (JPS 55060838 A, hereinafter “Sanuki”) in view of Kawamoto Pump MGF. CO. LTD (JPH 0583576 U, hereinafter “Kawamoto”).
Regarding claim 3, Sanuki teaches a flow cell unit (Fig. 1), comprising: 
a flow cell (Fig. 1, element 4) which is made of a light transmissive material (page 3, lines 7-9, “glass”) and includes a space (Fig. 1, space within flow cell 4) in which liquid is capable of flowing therein, the flow cell comprising a connecting surface (top surface of element 4 in Fig. 1) provided with an inlet hole (left hole of the top surface of element 4 in Fig. 1) and an outlet hole (right hole of the top surface of element 4 in Fig. 1), the inlet hole communicates with one end side of the space to cause the liquid to flow into the space (Fig. 1), and the outlet hole communicates with the other end side of the space to cause the liquid to flow out from the space (Fig. 1); 
a joint member (Fig. 1, element 6) which includes a flow cell opposing surface (bottom surface of element 6 facing towards element 4) opposed to the connecting surface of the flow cell, an inlet pipe connection port (left channel hole towards element 4 of element 6) to which an inlet pipe (left channel of element 6) for supplying the liquid to the space in the flow cell is connected, and an outlet pipe connection port (right channel hole towards element 4 of element 6) to which an outlet pipe (right channel of element 6) for causing the liquid flowing out from the space to flow therethrough is connected, the joint member comprises an inlet flow path (path of left channel of element 6) for communicating between the inlet hole of the flow cell and the inlet pipe connection port and an outlet flow path (path of right channel of element 6) for communicating between the outlet hole of the flow cell and the outlet pipe connection port therein, an end of the inlet flow path (top of left channel of element 6) and an end of the outlet flow path (top of right channel of element 6) are provided at positions opposed to the inlet hole and the outlet hole in the flow cell opposing surface (Fig. 1), respectively; and 
a gasket (Fig. 1, element 7) which has a flat shape, includes a main flat surface (main body of element 7), and is sandwiched between the connecting surface of the flow cell and the flow cell opposing surface of the joint member (Fig. 1 shows element 7 sandwiched between 
Sanuki fails to teach a deformation absorbing structure for absorbing deformation of the gasket is provided between the inlet communication hole and the outlet communication hole in the main flat surface.
Kawamoto teaches an elastically deformable gasket (paragraphs [0001]-[0002] and Fig. 1, element 7) to maintain gas-liquid tightness between opposing connection surfaces of pipes. Kawamoto teaches a problem that when the gasket is pushed and tightened, it may deform and move out in an outer direction (paragraph [0007]), which could lead to leakage of air or liquid (paragraphs [0008]-[0009]). Kawamoto teaches a solution to the problem wherein the gasket includes an escape portion in the form of an escape hole (Fig. 1, element 10; paragraphs [0010],[0011], and [0015]), wherein elastic deformation is absorbed by the escape portion to reduce undesired distortion (paragraph [0011]). The escape portion (10) is provided between two holes (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki to incorporate the teachings of Kawamoto to provide a deformation absorbing structure for absorbing deformation of the gasket is provided between the inlet communication hole and the outlet communication hole in the main flat surface. Doing so would utilize known methods to reduce elastic deformation of gaskets and would have a reasonable expectation of successfully absorbing elastic deformation 
Regarding claim 4, Sanuki in view of Kawamoto teach all of the elements of the current invention as stated above. Sanuki in view of Kawamoto fail to teach wherein the deformation absorbing structure is a through hole.
Kawamoto teaches the gasket includes an escape portion in the form of an escape hole (Fig. 1, element 10; paragraphs [0010],[0011], and [0015]), wherein elastic deformation is absorbed by the escape portion to reduce undesired distortion (paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to further incorporate the teachings of Kawamoto to provide the deformation absorbing structure as a through hole. Doing so would have a reasonable expectation of successfully absorbing elastic deformation caused from pressing a gasket, thus reducing the chance of issues caused by deformation of the gasket.
Regarding claim 5, Sanuki in view of Kawamoto teach all of the elements of the current invention as stated above. Sanuki in view of Kawamoto fail to explicitly teach wherein the main flat surface of the gasket is a rectangular shape, and the deformation absorbing structure is provided in a central region of the main flat surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to provide the main flat surface of the gasket as a rectangular shape. Doing so would utilize well known shape 
Kawamoto teaches the escape portion (Fig. 1, element 10; paragraphs [0010],[0011], and [0015]) is in a central region between holes (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to provide the deformation absorbing structure in a central region of the main flat surface. Doing so would optimize and provide a balanced elastic deformation absorption of the deformation absorbing structure. 
Regarding claim 6, Sanuki in view of Kawamoto teach all of the elements of the current invention as stated above. Sanuki in view of Kawamoto teach the deformation absorbing structure (Kawamoto, Fig. 1, element 10) wherein the deformation absorbing structure is capable of suppressing displacement of the inlet communication hole and the outlet communication hole with respect to stress from the joint member, so that communication between the inlet hole of the flow cell and the inlet flow path of the joint member is maintained and communication between the outlet hole of the flow cell and the outlet flow path of the joint member is maintained.
Note that the functional recitations that describe the deformation absorbing structure are interpreted as an intended use of the claimed flow cell unit and are given patentable weight to the extent which effects the structure of the claimed flow cell unit. The prior art structure is capable of performing the intended use.
Regarding claim 7, Sanuki in view of Kawamoto teach all of the elements of the current invention as stated above. Sanuki in view of Kawamoto teach wherein shift of a distance between the inlet communication hole and the outlet communication hole due to the stress from the joint member is capable of being 2 μm.
Note that the functional recitations that describe the deformation absorbing structure are interpreted as an intended use of the claimed flow cell unit and are given patentable weight to the extent which effects the structure of the claimed flow cell unit. The prior art structure is capable of performing the intended use. In this case, Sanuki teaches screws (Fig. 1, elements 5a and 5b) that can tighten elements 6 and 4 together while pressing gasket 7, wherein the inlet communication hole and the outlet communication hole can shift a distance of 2 μm due to stress since the gasket is deformable (i.e., tightening the screws more can cause a shift of a distance). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanuki in view of Kawamoto as applied to claim 3 above, and further in view of Yancey (US 3989285 A).
Regarding claim 8, Sanuki in view of Kawamoto teach all of the elements of the current invention as stated above. Sanuki in view of Kawamoto teach wherein a material (Sanuki, abstract, “teflon packing elastically deforms”) of the gasket deformed by receiving the stress from the joint member due to the deformation absorbing structure is capable of escaping both to an inner inside and an outer side of a portion where the joint member is pressed, so that displacement of the inlet communication hole and the outlet communication hole in an outward direction is suppressed.

Yancey teaches a sealing gasket (abstract; Fig. 3) to couple a device, such as a vacuum system (column 1, lines 20-22). Yancey a joint member (Figs. 1-2, “tubular flanged fitting”) wherein a recess (15, “knife edge”) is provided at a central portion of the joint member that imparts adequate stress to deform the gasket without tearing it (column 2, lines 3-5). Yancey teaches the gasket can be toroidal, square, rectangular or any other configurations (column 2, lines 12-20). Yancey teaches the incorporate of the recess provides an improved sealing structure (column 1, lines 40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to incorporate the teachings of Yancey to provide a recess at a central portion of the flow cell opposing surface of the joint member (Sanuki, Fig. 1, element 6). Doing so would have a reasonable expectation of improving sealing of the gasket without tearing the gasket. 
Additionally, one of ordinary skill in the art would be motivated to incorporate the recess of Yancey at a central portion of the flow cell opposing surface of the joint member of Sanuki with the knowledge that the gasket may deform irregularly as taught by Kawamoto (Kawamoto teaches a problem that when the gasket is pushed and tightened, it may deform and move out in an outer direction (paragraph [0007])). Doing so would have a reasonable expectation of improving the sealing structure of the gasket while allowing for a further escape route for elastic deformation.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rizzi teaches (abstract; Fig. 1) a valve seat comprising a recess (4) for receiving a gasket (2) and a further recess (7). Rizzi teaches during operation, the gasket deforms into the recess (4) and further into the further recess (7), which reduces the pressure and stress on the gasket and significantly extends the useful life of the gasket paragraph [0016]. 
Paradis (US 4886356 A) teaches the problem of gaskets of flow cells deforming out of place or breaking, which could interfere with fluid flow path or optical path, is well known (column 2, lines 10-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797